Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 1 March 2021.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…defining, by one or more computer processors, a set of TCE cache empty flags including a first TCE cache empty flag for a first level of TCE cache associated with a Peripheral Component Interconnect express (PCIe) Host Bridge (PHB), and a second TCE cache empty flag for a second level of TCE cache associated with a Partitionable Endpoint of the PHB, each of the first TCE cache flag and the second TCE cache flag, having a status…completing, by one or more computer processors, the DMA TCE related request, at least in part according to the status of the at least one of the set of TCE cache empty flags.“
[Claims 2-7 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]


[Claim 9-14 indicated allowable by virtue of depending from and incorporating the subject matter of claim 8.]

(Claim 15) “… programmed instructions for defining a set of TCE cache empty flags including a first TCE cache empty flag for a first level of TCE cache associated with a Peripheral Component Interconnect express (PCIe) Host Bridge (PHB), and a second TCE cache empty flag for a second level of TCE cache associated with a Partitionable Endpoint of the PHB, each of the first TCE cache flag and the second TCE cache flag, having a status…programmed instructions for completing the TCE related request at least in part according to the status of the at least one of the set of TCE cache empty flags.“
[Claim 16-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.]

Applicants’ arguments filed 1 March 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137